Citation Nr: 9915511	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD) between February 10, 
1995 and November 7, 1996.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD between November 7, 1996 and the present.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arose from an April 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 50 percent for the service-connected 
PTSD.  The veteran and his wife testified at a personal 
hearing in September 1995.  The case was then remanded by the 
Board of Veterans' Appeals (Board) for additional development 
in May 1997.  In September 1997, the RO issued a rating 
action which increased the disability evaluation assigned to 
the service-connected PTSD to 70 percent.  This evaluation 
was confirmed and continued by rating actions issued in July 
and December 1998; the latter decision also denied 
entitlement to individual unemployability benefits.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board also finds no basis for action on 
the question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Between February 10, 1995 and November 7, 1996, when the 
new regulatory criteria became effective, the veteran 
displayed severe social and industrial impairment resulting 
from his PTSD.

2.  Subsequent to November 7, 1996, the veteran's PTSD, which 
resulted in severe impairment, was manifested by suicidal 
thoughts, impaired impulse control, depression and anxiety 
that interfered with his ability to function independently, 
difficulty adapting to stressful circumstances (including a 
worklike setting) and an inability to establish and maintain 
effective relationships.

3.  The veteran's service-connected PTSD does not prevent him 
from securing and following some type of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD between February 10, 1995 and 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.16(c), 4.130, 4.132, Code 
9411 (1995).

2.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD from November 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.126(a), 4.130, 4.132, Code 9411 (1998).

3.  The veteran is not unemployable solely due to his 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The pertinent regulations governing evaluations of mental 
disorders were recently amended, effective November 1996.  
The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A recent 
opinion of the VA Office of General Counsel held that whether 
the amended mental disorders regulations are more beneficial 
to claimants than the prior provisions should be determined 
on a case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 
1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in January 1999, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1995).

According to 38 C.F.R. § 4.16(c) (1995), a 100 percent 
disability evaluation is to be assigned to a mental disorder 
when such mental disorder is the only compensable service-
connected disorder, which is assigned a 70 percent evaluation 
and which precludes a veteran from securing or following a 
substantially gainful occupation.

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.


I.  Entitlement to an evaluation in 
excess of 70 percent between February 10, 
1995 and November 7, 1996

The pertinent evidence of record included the report of a VA 
examination conducted in March 1995.  During this 
examination, the veteran stated that he had dropped out of 
high school in the 11th grade, although he later received a 
GED.  Prior to entering service at age 18, he noted that he 
had worked on his father's milk truck and in a factory.  In 
the first five years following his return from service, he 
indicated that he had had about 20 to 30 jobs.  He stated 
that he just could not get along with people.  His longest 
period of employment lasted for two years (he worked as a 
truck driver).  He indicated that the motor vehicle accident 
in which he had been involved in 1989 (he was driving under 
the influence and two people in the other car were killed) 
and his subsequent period of incarceration were not that 
stressful.  His chief complaints included moodiness, an 
inability to concentrate, anxiety, irritability, 
impulsiveness, a sense of doom and hopelessness.  He was 
afraid that people were coming after him.  The objective 
examination noted no thought or speech disorders.  He was 
alert and oriented in five spheres and his memory was 
excellent.  He often felt that someone was watching him.  His 
symptoms included paranoia, suspiciousness, anxiety, poor 
concentration, irritability and explosive behavior.  He was 
plagued with thoughts and images of Vietnam.  His multiple 
jobs suggested an inability to be gainfully employed.  He was 
also noted to have been married five times.

In September 1995, a friend of the veteran's submitted a 
statement wherein it was noted that he had known the veteran 
for 12 years.  The veteran had worked for the writer on a 
construction job in May 1985; however, it was commented that 
he had only worked for a few days.  He was unable to get 
along with anyone and was very unsociable.

The veteran and his wife testified at a personal hearing in 
September 1995.  He stated that he would get nervous and 
sweaty around others; therefore, he tended to avoid contact 
with other people.  He reported that he would get up at night 
to ensure that all the windows were locked.  He noted that he 
was more nervous since he had stopped drinking.  He described 
suffering frequent flashbacks (particularly when he heard 
helicopters), as well as increased nightmares.  He also 
stated that he was easily startled and felt that others were 
constantly watching him.  His employment since service had 
consisted of what he described as hundreds of jobs; he 
indicated that he was unable to get along with others.  He 
tended to be violent and only had one friend, a fellow 
Vietnam veteran.  Suicidal thoughts were frequent and he 
suggested that he would be capable of killing.  His wife 
stated that he often went into the woods alone and could get 
violent.  

The veteran was seen on an outpatient basis by VA between 
January 1995 and August 1996.  On April 10, 1995, he 
indicated that his symptoms included recurrent distressing 
dreams, intense distress at reminders of Vietnam, feelings of 
detachment and difficulty expressing his emotions, feelings 
of a foreshortened future, irritability, hypervigilance and a 
startle response.  The mental status examination noted a 
moderately depressed mood and a restricted affect with some 
defensive smiling.  There was no evidence of a thought 
disorder.  He was noted to be doing better on Sertraline.  In 
May and June 1995, his mood and affect were noted to be 
stable.  On October 17, 1995, he was isolating himself more.  
His mood and affect were stable in December 1995, although he 
was upset and was allowed to ventilate about his friend who 
had terminal cancer.  He also noted that he had almost struck 
his daughter with an axe handle because he thought she was an 
intruder.  On January 2, 1996, he described going into a rage 
and destroying property.  Later that month, he was placed on 
Buspar in order to control his anger.  On February 1, 1996, 
he stated his preference of being alone, although he 
recognized that his family would like this to change.  He 
appeared to be open to behavioral suggestions.  Later that 
month, his mood and affect were described as stable and he 
seemed to be open to positive suggestions.  On March 14, 
1996, he questioned the effect that his treatment would have 
upon his request for an increased evaluation for his PTSD, 
although he admitted that it had helped to preserve his 
marriage and keep his family intact.  At the end of March, he 
had had a temper outburst; however, he stated that he was 
otherwise "OK."  In April 1996, he was noted to be having 
increased family problems.  In August 1996, he was angry and 
short-tempered with his wife and children.  He was isolating 
himself from his family and was not socializing.

Based upon the above, it is found that an evaluation in 
excess of 70 percent from February 10, 1995 to November 7, 
1996 is not warranted.  The objective evidence did not 
demonstrate that he suffered from totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities.  While he had 
intermittent anger outbursts, these were better with 
medication.  His mood and affect were generally stable.  
There was no evidence of fantasy, confusion or panic 
resulting in profound retreat from mature behavior.  The GAF 
Score of 50 suggested serious, not total, impairment.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, page 47 (3rd ed., 1989).  While 
the evidence suggested that he was unemployed, the evidence 
did not objectively demonstrate that this was due to his 
service-connected PTSD.

Nor does the evidence suggest that a 100 percent disability 
evaluation under the provisions of 38 C.F.R. § 4.16(c) (1995) 
is justified during this period.  While the service-connected 
PTSD is the only service-connected disability and is 
evaluated as 70 percent disabling, there is no objective 
evidence that that disorder precluded him from securing and 
following a substantially gainful occupation.  There was no 
opinion in these records as to the effect that his PTSD had 
upon his ability to work.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 70 percent from February 10, 1995 to November 7, 
1996.



II.  Entitlement to an evaluation in 
excess of 70 percent for the service-
connected PTSD from November 7, 1996

The pertinent evidence included a VA examination conducted in 
June 1997.  He stated that he had begun to drink heavily and 
use marijuana after his return from Vietnam, although he 
stated that he had been sober since 1993, subsequent to his 
release from prison.  The only employment that he had had 
after service had been those which required minimal contact 
with others (if he had to work with others, he would blow up 
and quit or be fired).  He indicated that he had been 
physically abusive to all five of his wives, and he described 
little interaction with others.  He commented that his social 
isolation had increased in the past two years.  In fact, he 
indicated that he spent most of his time away from his wife 
and children.  He had attended group therapy until about one 
year age, when his participation was terminated due to an 
anger outburst.  His test scores were significantly elevated, 
which could have been the result of exaggeration, although 
the examiner believed that it was more likely a cry for help.  
The mental status examination noted that he was rather 
suspicious and guarded at first, but that he grew somewhat 
more comfortable as the interview progressed.  He endorsed 
the following symptoms: hypervigilance, a startle response, 
sensitivity to sensitive materials, a sense of a 
foreshortened future, a lack of interest in activities and 
nightmares.  He indicated that helicopters would cause him to 
go into a trance-like state for several minutes.  His mood 
was anxious with depressive components.  He described weekly 
suicidal ideation.  His thoughts were well organized and goal 
directed; however, he expressed considerable anger.  The 
conclusion was that his symptoms clearly severely limited his 
ability to work and interact socially (he was noted to be 
unable to work at anything that would require any interaction 
with others).  The diagnosis was PTSD.  A Global Assessment 
of Functioning (GAF) Score of 50 was assigned.

The veteran was seen by VA on an outpatient basis between 
December 1996 and May 1997.  On January 3, 1997, he described 
a few flare-ups over the holidays, but he had managed to 
quickly control his temper without causing any damage.  On 
May 6, 1997, he indicated that he had a lot of anxiety and 
insomnia.  On July 1, 1997, he had insomnia.  He stated that 
he would often go outside at night and would hallucinate that 
people were watching him.

The veteran was examined by VA in June 1998.  He was 
moderately anxious when he was first approached.  He 
volunteered little but he attempted to cooperate with the 
examiner.  Since his last examination, he had done his best 
to keep to himself and avoid those things that might upset 
him.  He noted that he still had trouble with easy 
irritability (for example, he indicated that he had had 
verbal exchanges with other drivers).  He stated that the 
Gulf War and his 1989 car accident had exacerbated his 
symptoms.  He stated that he was reluctant to talk about 
Vietnam and that he avoided reminders.  He endorsed having 
frequent nightmares and intrusive thoughts.  He described 
guilt over having survived.  He noted that he had maintained 
his 15 year marriage, although he denied having any friends 
(he tended to avoid interaction with others).  The mental 
status examination noted that he had a depressed mood, 
anhedonia, anergy, apparent anxiety, easy irritability, 
almost daily suicidal thoughts and restless sleep.  There was 
no evidence of speech or thought disorders.  He displayed 
moderate anxiety and isolation of affect when asked to 
discuss anything relating to Vietnam.  The summary noted that 
his symptoms corresponded to those noted in 1997.  The 
biggest change was his avoidance of anything that tended to 
irritate him.  A GAF Score of 50 was assigned to his 
diagnosed PTSD.

VA examined the veteran in November 1998.  He was described 
as cooperative, talkative and spontaneous.  He was calm 
throughout the interview and his motor behavior was within 
normal limits.  Rapport with the examiner was easily 
established.  He was pleasant and congenial and joked on 
occasion.  However, he was noted to become spontaneously 
tearful when discussing Vietnam.  He had contact with members 
of his family although their reaction to him was described as 
"skittish."  He was married to his fifth wife and he 
described this as the most stable relationship that he had 
ever had.  Following service, he had attempted to apprentice 
as a printer and he also tried Vocational Rehabilitation, 
although he had "gotten into it" with the instructor and 
did not graduate.  He indicated that he still drank some 
tequila and used marijuana on occasion to calm himself.  He 
described having scores of jobs after service, mainly in 
carpentry, factory work and truck driving.  He would usually 
only work one to three months before quitting or being fired, 
usually for fighting with co-workers or with his bosses.  
From 1983 to 1989, he worked somewhat consistently laying 
fieldstones and doing carpentry at a golf course.  He was 
working for a friend, who understood his condition and 
allowed him to work alone.  He then stated that the injuries 
he suffered in the alcohol-related motor vehicle accident 
stopped him from working and he indicated that he could 
"maybe" work if not for the accident residuals.  He stated 
that he was not beyond working, but that he would have to 
pick and choose.  He also stated that he would not try to get 
a job, that he had no incentive to work.  He indicated that 
he did household chores and fixed cars for people.  He 
continued to have little tolerance for crowds and still had 
trouble with anger management.  He tried to stay alone, 
although he admitted that there were some Vietnam veterans 
that he was friends with.

The mental status examination noted that he was alert and 
oriented.  His speech was rational and goal directed.  His 
memory was generally intact.  There was no evidence of 
delusions, although he described suffering from flashbacks.  
There was also no evidence of speech, thought or perceptual 
disorders.  His mood was anxious with depressive components 
and his affect was congruent with his mood.  He endorsed 
common symptoms of PTSD, such as recurrent recollections of 
Vietnam, nightmares, flashbacks, survivor guilt, avoidance of 
reminders, psychogenic amnesia, lack of interest, restricted 
range of affect, irritability, an exaggerated startle 
response, difficulty concentrating and hypervigilance.  In 
summary, the examiner noted that the veteran's social 
functioning was seriously impaired and that his PTSD symptoms 
had seriously limited his ability to work (they would be 
likely to prevent functioning in any job setting that 
required interpersonal interactions).  However, the examiner 
did not think that the veteran was totally unemployable.  It 
was noted that he had been working prior to his 1989 car 
accident despite his PTSD symptoms.  He indicated that he had 
stopped working because of his accident residuals.  The 
diagnosis was PTSD and a GAF Score of 50 was assigned.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 70 percent from November 
7,1996 is not warranted under either the old or the new 
regulations.  This evidence did not demonstrate that he was 
totally incapacitated from psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  There was no evidence of fantasy, confusion or 
panic resulting in profound retreat from mature behavior.  
Nor was their evidence that he was virtually isolated from 
his community; in fact, he did have contact with family 
members (other than his wife and children) and fixed the cars 
of others.  He also indicated that he did have a few veterans 
as friends.  Nor does the evidence suggest that a 100 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.16(c) (1995) is justified during this period.  While the 
service-connected PTSD is the only service-connected 
disability and is evaluated as 70 percent disabling, there is 
no objective evidence that that disorder precluded him from 
securing and following a substantially gainful occupation.  
On the contrary, during the November 1998 VA examination, the 
veteran admitted that he had stopped working because of his 
motor vehicle accident residuals, not his PTSD symptoms.

Moreover, the evidence does not support an evaluation in 
excess of 70 percent under the provisions of the new rating 
criteria.  There was no objective indication that he had 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for names of 
close relatives, own occupation, or own name.  In fact, the 
most recent examination noted that his motor behavior was 
within normal limits; moreover, he was cooperative, calm, 
talkative and spontaneous.  There was no suggestion that 
there was any impairment in his thought processes or his 
speech; there was also no evidence of delusions or 
hallucinations.  His personal hygiene was adequate, his 
memory was intact and he was alert and oriented.  Finally, 
the GAF Score of 50 that was assigned indicated serious, but 
not total, social and occupational impairment.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, page 47 (4th ed., revised 1994).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 70 percent from November 7, 1996.


III.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
PTSD

According to the applicable criteria, total disability 
ratings for compensation may be assigned where the schedular 
rating for service-connected disability or disabilities is 
less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341 (1998).

According to 38 C.F.R. § 4.16(a) (1998), total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.

After reviewing the evidence of record noted above, it is 
found that entitlement to individual unemployability due to 
the veteran's service-connected PTSD is not warranted.  The 
most recent VA examination indicated that, despite being 
service-connected for PTSD (which is assigned a 70 percent 
disability evaluation), he is not unemployable due to this 
disorder.  In fact, the veteran admitted himself that he 
could "maybe" work with his mental disorder if it were not 
for his motor vehicle accident residuals.  The examiner had 
noted that prior to his 1989 accident, the veteran had worked 
fairly consistently for six years.  His employer had made 
accommodations for his mental disorder, allowing him to work 
alone.  The examiner concluded that the veteran was not 
unemployable because of his PTSD symptoms; rather, he was 
unemployable due to his motor vehicle accident residuals.  

Clearly, this evidence does not establish that the veteran 
has been rendered unemployable by his service-connected PTSD.  
In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total 
disability rating based on individual unemployability due to 
the service-connected PTSD.


ORDER

An evaluation in excess of 70 percent for the service-
connected PTSD from February 10, 1995 to November 7, 1996 is 
denied.

An evaluation in excess of 70 percent for the service-
connected PTSD from November 7,1996 is denied.

A total disability evaluation based on individual 
unemployability due to the service-connected PTSD is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

